Citation Nr: 0210392	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-02 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of multiple sclerosis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to August 
1993.  This case is before the Board of Veterans Appeals 
(Board or BVA) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which granted service connection for 
multiple sclerosis, and rated the disorder 30 percent 
disabling.

During the course of the appeal the veteran moved and her 
claim has arisen to the Board from the RO in Los Angeles, 
California.  She has since moved to Denver, Colorado.  The 
Denver RO is requesting the file.

In statements dated in April 2002, the veteran and her 
service representative raise the issues of entitlement to 
service connection for asthma and entitlement to increased 
ratings for right hip bursitis and a right knee disorder.  As 
these issues have not been addressed by the agency of 
original jurisdiction, they are referred to the RO for action 
deemed appropriate.   


REMAND

In a February 1998 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran indicated that she wanted to 
appear personally for a hearing in Washington, DC, before the 
BVA.  That desire was reiterated by the veteran's service 
representative in an April 2002 statement.  

The veteran was scheduled for a central office hearing in 
September 2002, but has since canceled that hearing and, 
through correspondence dated in August 2002, she has 
requested a hearing before a Member of the Board at the RO 
near her current residence in Denver, Colorado.  

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.

This Remand does not establish that there has been a timely 
appeal.   

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
hearing at the RO before a Member of the 
Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



